83062: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27586: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83062


Short Caption:IN RE:  DISCIPLINE OF DOUGLAS J. GARDNERCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDouglas J. Gardner
					In Proper Person
				


RespondentThe State Bar of NevadaDaniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/15/2021Filing FeeFiling Fee Waived - Bar Matter/Bar Discipline.


06/15/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I & Vol. II-Part 1.21-17292




06/15/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol II-Part 2.21-17293




06/15/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol II-Part 3.21-17294




06/15/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument.21-17296




07/16/2021Case Status UpdateBriefing Completed.  (SC)


09/24/2021Order/Dispositional BarFiled Order of Suspension. "We hereby suspend Douglas J. Gardner from the practice of law in Nevada for 18 months." En Banc. (SC).21-27586




10/19/2021RemittiturIssued Remittitur.  (SC)21-30045




10/19/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by Bar Counsel on October 22, 2021. (SC)21-30045





Combined Case View